number release date id office uilc cca-391201-11 ---------- from ------------------ sent wednesday date am to ----------------------------------------------------- cc -------------------------------------- subject imported trucks ------------------------ perhaps the attached explanation will persuade you that there is not a conflict between example in sec_48_4221-3 and revrul_85_95 and that scenario is consistent with example and distinguishable from revrul_85_95 if you have any questions or comments please contact me by email ----- i'll get back to you later on scenario sec_4 ------- attachment imported trucks factual distinction between the sale in the second example in sec_48_4221-3 example and the sale in revrul_85_95 rev_rul and its consequences in the example u s manufacturer sold a truck to a company in france this otherwise taxable sale was tax free because sec_4221 provides that the sec_4051 tax does not apply to a sale of a taxable article in this case a truck for export sec_4221 would not apply in the absence of an underlying taxable sale which the section can render tax free in the rev_rul a u s manufacturer sold a truck for export to a dealer a sale to a dealer is not a taxable sale because it does not meet the definition of a first_retail_sale in sec_4052 sec_4052 defines the term first_retail_sale as the first sale for a purpose other than for resale or leasing in a long-term_lease after production manufacture or importation a sale to a dealer is a sale for resale not a retail_sale therefore there was not a taxable sale prior to the truck being exported although there is a truck sale in the united_states prior to the truck’s export in the example and in the rev_rul the two sales are different from one another the sale in the example was a taxable sale that sec_4221 exempted from tax the sale in the rev_rul was not a taxable sale because a sale to a dealer is a sale for resale not a taxable first_retail_sale as defined in sec_4052 therefore the sale of the used truck after its importation into the united_states was the first and only opportunity to tax the sale of the truck the rev_rul does not contradict or conflict with the example rather the rev_rul is factually distinguishable from the example accordingly scenario does not conflict with the rev_rul unlike the rev_rul where there was not a taxable sale in the united_states prior to export in scenario and the example there was a taxable sale although exempt under sec_4221 prior to the truck being exported the distinction between a taxable sale albeit tax free prior to export and a nontaxable sale prior to export is important because the characterization of the sale prior to export determines whether a truck that was previously sold in the united_states is taxable when subsequently imported into the united_states
